              United States District Court
          for the Southern District of Georgia
                  Brunswick Division
 VINCENT E. TUK, as surviving
 spouse of NANCY LEE TUK,
 deceased,

      Plaintiff,                        2:19-CV-134

 v.

 U.S. XPRESS, INC. and MICHAEL
 LYNN CARTER,

      Defendants.

****************************************************************

 NATHAN CORRELL and CAITLYN
 CORRELL,

      Plaintiffs,
                                        2:19-CV-135
 v.

 U.S. XPRESS, INC. and MICHAEL
 LYNN CARTER,

      Defendants.

****************************************************************

 COURTNEY CORRELL,

      Plaintiff,

 v.                                     2:19-CV-136

 U.S. XPRESS, INC. and MICHAEL
 LYNN CARTER,

      Defendants.

****************************************************************
    JENNIFER CORRELL,

          Plaintiff,
                                                  2:19-CV-162
    v.

    U.S. XPRESS, INC. and MICHAEL
    LYNN CARTER,

          Defendants.

                                    ORDER

         Before the Court are Defendants’ Motions for Partial Summary

Judgment, which are identical in all four above-captioned related

cases.      Case No. 2:19-CV-134, Dkt. No. 61; Case No. 2:19-CV-135,

Dkt. No. 60; Case No. 2:19-CV-136, Dkt. No. 58; Case No. 2:19-CV-

162, Dkt. No. 31 (the “Motion” or “Motions”). 1              For the reasons

below, Defendants’ Motions are DENIED.

                                 BACKGROUND

    I.     The Subject Collisions

         These cases arise from a motor vehicle accident that occurred

on Interstate 95 on November 27, 2017.           Dkt. No. 61-1 ¶ 1.        That

evening, Plaintiff Jennifer Correll (“Mrs. Correll”) was driving

a white 2006 Dodge Ram south on I-95 through Glynn County, Georgia.

Id. ¶ 14, 15. Plaintiff Nancy Tuk (“Mrs. Tuk”), Jennifer’s mother,


1 From here on, all docket citations throughout this Order refer to the Tuk case
(2:19-cv-134).   All four of these related cases contain identical causes of
action (with the exception of a wrongful death claim in Plaintiff Nancy Tuk’s
case) as well as identical Defendants and pleadings regarding the present
motions. See Dkt. No. 77 at 3 (Plaintiffs explaining that they refer only to
the Tuk docket because “the same motions and other documents have also been
filed in the companion cases”).

                                       2
was in the passenger seat of the Dodge, and Plaintiffs Courtney

and Caitlyn Correll, Jennifer Correll’s daughters, were in the

back seat.   Id. ¶¶ 15, 18, 23.       The Tuk/Correll family lives in

Waverly, which is just south of Glynn County in Camden County,

Georgia, and Plaintiffs were on the way home from shopping in

Brunswick, Georgia.   Dkt. No. 58-31 at 9, 13, 22, 28, 29.      While

traveling southbound in the middle lane on I-95, the steering wheel

of the Dodge Ram began shaking or vibrating in Mrs. Correll’s

hands.   Id. at 36–37; Dkt. No. 61-1 ¶ 17.    After about a minute of

this, Courtney Correll said, “Mom, the truck is shaking.”        Dkt.

No. 58-31 at 37; Dkt. No. 61-1 ¶ 18.       The Dodge Ram had no known

prior issues.   Dkt. No. 58-31 at 40–41.      Mrs. Correll moved over

to the slow lane for a bit, then pulled over onto the shoulder of

the interstate.    Id. at 43–44; Dkt. No. 61-1 ¶¶ 19, 20.         She

brought the car to a stop, put it in park, turned the hazard lights

on, and shut the car off.   Dkt. No. 58-31 at 50–51; Dkt. No. 61-1

¶ 21.    Mrs. Correll got out and looked at the car’s tires, saw

nothing out of the ordinary, and discussed with her mother, Mrs.

Tuk, whether they should continue driving home or get off at the

next exit.   Dkt. No. 61-1 ¶¶ 22, 23.     After about five minutes on

the shoulder of the interstate, Mrs. Correll decided to continue

driving home.   Id. ¶ 24; Dkt. No. 58-31 at 48–49.

     Mrs. Correll turned the car back on, turned off her hazard

lights, turned on her left turn signal, and looked over her left

                                  3
shoulder to see if the road was clear before merging back into

traffic.       Dkt. No. 58-31 at 64; Dkt. No. 61-1 ¶¶ 25–26.                    Mrs.

Correll “did not see anybody coming,” so “slowly started merging

in”    to   the   slow    lane,   “[g]ot       into   the   lane[,]    and   started

accelerating.”      Dkt. No. 58-31 at 65, 70; Dkt. No. 61-1 ¶¶ 26.                   As

Mrs. Correll was accelerating while in the far right-hand lane,

she felt the steering wheel and truck start to shake again.                     Dkt.

No. 58-31 at 75.         Mrs. Correll says she put her hazard lights on

again at this point, and about thirty seconds to a minute after

she re-entered traffic, the first of two collisions occurred.                    Id.

at    75–76.      Arnaldo   Gonzalez     (“Gonzalez”),        who   was    driving   a

tractor-trailer      southbound     on   I-95,        rear-ended    Mrs.   Correll’s

vehicle.       Dkt. No. 61-1 ¶¶ 16, 28.          Gonzalez says he suddenly saw

the vehicle in front of him, that it did not have hazard lights

on, and he immediately applied the brakes.                  Dkt. No. 58-23 at 15–

17.    The Correll vehicle was traveling about thirty to thirty-five

miles-per-hour at the moment of impact; the posted speed limit was

seventy.       Dkt. No. 61-1 ¶¶ 30, 35.               After Gonzalez’s tractor-

trailer rear-ended the Correll vehicle, Mrs. Correll lost control,

regained control, and then came to a stop in the center lane.                    Id.

¶ 31.

       Next, the second collision occurred: Defendant Michael Lynn

Carter      (“Carter”),     who   was    driving        another     tractor-trailer

southbound on I-95, collided with the Correll vehicle while it was

                                           4
in the middle lane.    Id. ¶¶ 16, 33.   Carter had been driving behind

Gonzalez before the first collision, saw Gonzalez put on his turn

signal and apply his brakes, and thought Gonzalez was “having an

emergency.”   Id. ¶¶ 38–40; Dkt. No. 77-1 ¶¶ 38–40.     Carter merged

into the center lane and then impacted the Correll vehicle.       Dkt.

No. 61-1 ¶¶ 41, 43; see also Dkt. No. 77-1 ¶¶ 41–42 (Plaintiffs

dispute Defendants’ contention that Carter applied his brakes

before impacting the Correll vehicle).       Carter’s tractor-trailer

drifted to the left side of the road, and the Correll vehicle came

to rest on the grass on the right shoulder of the highway.        Dkt.

No. 61-1 ¶¶ 44, 46; Dkt. No. 58-23 at 17.         Carter and Gonzalez

both exited their vehicles to check on the passengers in the

Correll vehicle; Carter called 911; and about twenty minutes later,

a Georgia State Patrol trooper arrived on the scene.       Dkt. No. 61-

1 ¶¶ 45, 47, 48; Dkt. No. 58-23 at 17.        The trooper interviewed

Carter and Gonzalez on the scene and later interviewed Mrs. Correll

at the hospital.      Dkt. No. 61-1 ¶¶ 50–53.    The trooper gave no

citations, did not believe that Carter could have avoided the

second collision, and concluded that Mrs. Correll’s actions were

contributing factors in the accident.      Id. ¶¶ 54–57.   As a result

of the collision, Plaintiffs were severely injured; Mrs. Tuk

ultimately passed away.    Dkt. No. 77 at 8.




                                   5
    II.   Defendant Carter’s    Driving   Record    and   Employment   with
          Defendant USX

      At the time of the collision, Defendant Carter was driving a

2017 Freightliner tractor for Defendant U.S. Xpress, Inc. (“USX”).

Dkt. No. 66-1 ¶ 34.     USX is incorporated under the laws of Nevada

and has its principal place of business in Tennessee.           Dkt. No. 1

¶ 8; Dkt. No. 22 at 7.    Before joining USX, Carter attended a truck

driving school in Missouri from September to October 2016; he did

not have experience driving a tractor trailer before this training.

Dkt. No. 58-34 at 18, 33; Dkt. No. 61-1 ¶ 5.       Carter’s last traffic

citation prior to his employment with USX was in 2012 for reckless

driving related to speeding; no restrictions were put on Carter’s

license as a result of this citation, and USX was aware of the

citation upon employing him.       Dkt. No. 61-1 ¶¶ 7, 8; Dkt. No. 58-

34 at 14; Dkt. No. 58-28 at 31.      Carter finished at the top of his

class in truck driving school, obtained his Commercial Driver’s

License, and then began working for USX in October 2016.          Dkt. No.

61-1 ¶¶ 5, 6, 10; Dkt. No. 58-34 at 17–18.       In March of 2017, while

he was employed by USX, 2 Carter was cited for speeding in a

construction zone.    Dkt. No. 61-1 ¶ 12; Dkt. No. 72-1 at 42.         Then,

in June of 2017, Carter was involved in a preventable accident in

a parking lot when he impacted a yellow pole while making a right-




2 It is unclear whether Carter was driving a commercial vehicle for USX or a
personal vehicle at the time of this citation. See Dkt. No. 61-1 ¶ 12.

                                     6
hand turn driving a tractor trailer.         Dkt. No. 61-1 ¶ 11.     USX was

aware of all three incidents.       Dkt. No. 58-28 at 49–50.       After the

subject November 27, 2017 accident, Carter took three months off

work for physical therapy and then continued to work for USX until

about April 2019, when he left for family reasons.           Id. at 18, 84.

    III. Procedural History

      On November 8, 2019, three of these four sister cases were

filed, including those of Plaintiff Vincent Tuk, as surviving

spouse of Nancy Tuk, deceased (2:19-cv-134); Caitlyn Correll and

Nathan Correll 3 (2:19-cv-135); and Courtney Correll (2:19-cv-136).

The fourth case was filed by Jennifer Correll (2:19-cv-162) on the

same day in the Superior Court of Glynn County, and Defendants

removed that case to this Court on December 18, 2019.               Case No.

2:19-cv-162, Dkt. Nos. 1, 1-1.            The original defendants in all

four cases were identical: Vika Logistics, LLC; Arnaldo Gonzalez;

Starr Indemnity & Liability Co.; USX; USX Leasing, Inc., USX

Enterprises, Inc.; Michael Lynn Carter; and Mountain Lake Risk

Retention Group.      Dkt. No. 1.     On December 3, 2019, the parties

filed a consent motion to dismiss as to defendants USX Leasing,

USX Enterprises, and Mountain Lake Risk Retention Group, dkt. no.

20, which the Court granted, dkt. no. 21.        Later, on July 28, 2020,


3 Caitlyn’s case was first filed redacted through her father, Nathan Correll,
individually and as her next friend, because she was a minor at the time. See
Case No. 2:19-cv-135, Dkt. No. 45 at 1. Caitlyn reached the age of majority
during the pendency of the case and moved to substitute herself as a Plaintiff
in addition to her father; the Court granted that motion on June 1, 2020. See
id.; id at Dkt. No. 46.
                                      7
the parties filed a stipulation of dismissal of defendants Vika

Logistics, Gonzalez, and Starr Indemnity & Liability Co., dkt. no.

49, which the Court also granted, dkt. no. 50.             Defendants Carter

and USX are the only remaining Defendants.             The following causes

of action now remain in all four cases: negligence against Carter;

liability of USX; attorney’s fees against both Defendants; and

punitive damages against both Defendants.            Dkt. No. 1. 4

      On December 2, 2020, the parties filed three evidentiary

motions:    Plaintiffs’     Motion    to   Exclude    Certain    Opinions    of

Defendants’ Proposed Expert James Sloan, dkt. no. 60; Defendants’

Motion to Exclude Thomas W. Cauthen, Jr. as an Expert Witness,

dkt. no. 62; and Defendants’ Motion to Exclude Expert Testimony of

Sean Alexander, dkt. no. 63.         The Magistrate Judge granted in part

and denied in part all three evidentiary motions.               Dkt. No. 93.

The parties objected to the Magistrate Judge’s order, dkt. nos.

94, 95, and this Court affirmed the order with one modification.

      Defendants also filed the present Motion for Partial Summary

Judgment in all four cases on December 2, 2020.             Dkt. No. 61.     In

their Motion, Defendants move for summary judgment as to the

following claims: USX’s negligent hiring, qualification, training,

entrustment, supervision, and retention; USX’s failure to have

appropriate policies and procedure in place; punitive damages; and



4 As mentioned above, see supra n.1, the only cause of action that differs among
the four cases is the wrongful death claim in Nancy Tuk’s case. The wrongful
death claim, however, is not at issue in the subject motion.
                                       8
attorney’s fees.   Dkt. No. 61-2 at 1.   Plaintiffs filed a response

in opposition, dkt. no. 77, and Defendants filed a reply in

support, dkt. no. 83.    The Court held a hearing on Defendants’

Motion on April 12, 2021, dkt. no. 89, after which Plaintiffs filed

a supplemental brief, dkt. no. 90.

                          LEGAL STANDARD

     Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is “genuine” where the evidence would allow “a

reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A fact is “material” only if it “might affect the outcome

of the suit under the governing law.” Id. (quoting Anderson, 477

U.S. at 248). Factual disputes that are “irrelevant or unnecessary”

are not sufficient to survive summary judgment. Anderson, 477 U.S.

at 248.

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case. See id. at 325. If the moving party discharges this

burden, the burden shifts to the nonmovant to go beyond the

                                 9
pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)). Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.” Id.

at 1117. Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir. 1981) (citing

Fed. R. Civ. P. 56(e)).

                            DISCUSSION

     Defendants move for summary judgment as to three general

categories of causes of action: negligence, punitive damages, and

attorney’s fees.     Dkt. No. 61-2 at 1.    Each category will be

addressed in turn.




                                10
    I.        Negligence

         In    their    Complaint,    Plaintiffs    allege     several   different

theories of liability against USX, only some of which are at issue

in Defendants’ request for summary judgment.                 Not at issue in the

present Motion is Plaintiffs’ allegation that USX is liable for

Carter’s        negligent     acts   and   omissions   under    the   doctrine   of

respondeat superior 5 and/or the rules of agency.                  Dkt. No. 1 at

10–11.        Those that are at issue are Plaintiffs’ allegations that

USX was independently negligent by hiring, qualifying, retaining,

supervising,           and   entrusting    Carter   and   by   failing    to   have

appropriate policies and procedures in place regarding routing and

trip planning. 6         See id.; Dkt. No. 61-2 at 1.      Further, Plaintiffs’




5 Until November 2020, Georgia’s Respondeat Superior rule provided that “if a

defendant employer concedes that it will be vicariously liable under the
doctrine of respondeat superior if its employee is found negligent, the employer
is entitled to summary judgment on the plaintiff’s claims for negligent
entrustment, hiring, training, supervision, and retention, unless the plaintiff
has also brought a valid claim for punitive damages against the employer for
its own independent negligence.” See Hosp. Auth. of Valdosta/Lowndes Cnty. v.
Fender, 802 S.E.2d 346, 354 (Ga. Ct. App. 2017).      The Court notes that the
Supreme Court of Georgia recently held in Quynn v. Hulsey that the Respondeat
Superior rule has been “abrogated by OCGA § 51-12-33,” the Georgia apportionment
statute, and the Court accordingly overruled all Georgia Court of Appeals cases
holding otherwise.     See 850 S.E.2d 725, 731-32 (Ga. 2020) (holding that
Georgia’s apportionment statute “mandates the jury be allowed to consider the
fault of all persons who contributed to the alleged injury or damages” and thus
“requires the elimination of the Respondeat Superior Rule”).          Therefore,
although Defendants admitted at the April 12 hearing that USX is responsible
for Carter’s negligence under respondeat superior, USX is not entitled to
summary judgment on Plaintiffs’ claims for negligent hiring, qualifying,
retention, supervision, and entrustment.

6 In their response to Defendants’ Motion, Plaintiffs withdrew their negligent
training claim. See Dkt. No. 77 at 4 n.3. Defendants’ Motion is therefore
GRANTED as to negligent training.

                                           11
negligence claim against Defendant Carter is also not at issue in

the present Motion.

            A. Negligent Hiring and Qualifying 7
      Plaintiffs contend USX was negligent in hiring Carter as a

driver because of Carter’s reckless driving citation in 2012. Dkt.

No. 77 at 12–13.     They argue that because USX had knowledge of the

2012 citation, “a jury could reasonably conclude that USX knew or

should have known that Defendant Carter would not be a competent

driver for the company.”         Id.   Plaintiffs also argue that USX’s

hiring policies did not comply with the industry standards.                 Id.

at 18.    In support of this argument, Plaintiffs point to their

expert witness, Thomas Cauthen, who opines that “hiring Defendant

Carter was a breach of the industry standard regarding the hiring

of safe and responsible drivers” because of Carter’s 2012 reckless

driving charge.     Id. at 15–16.      Mr. Cauthen believes USX’s hiring

guidelines “failed to comply with the industry standard” because

USX “only required that the driver not have any reckless driving

violations in the last three years.”          Id.   Instead, Plaintiffs and

Mr. Cauthen urge, a reckless driving violation within the last

four years should also disqualify a potential employee from driving

commercial vehicles.       See Dkt. No. 62-2 at 2; Dkt. No. 62-3 at 5.




7 At the April 12 hearing on Defendants’ Motion, Plaintiffs explained that their
negligent hiring and qualifying claims are one and the same; the Court will
thus treat them as such.

                                       12
      Defendants,    on    the   other    hand,     argue   that   USX   was   not

negligent because “a single reckless driving citation based on

speeding is insufficient to reasonably attribute a tendency of

propensity of reckless driving to Carter,” that Carter’s pre-

employment     driving     record    “was         sufficient     to   meet     the

qualification standards for employment” under the Department of

Transportation’s regulations, and that “USX’s hiring policies met

and/or   exceeded    all   the   FMCSR        [Federal   Motor   Carrier   Safety

Regulations] compliance guidelines with respect to driver hiring.”

Dkt. No. 61-2 at 18.       Defendants point out that the 2012 reckless

driving citation occurred over three years prior to USX’s hiring

Carter and that Carter “graduated trucking school at the top of

his class.”    Dkt. No. 83 at 5–6. 8      These facts, Defendants contend,

“do not show that it can be reasonably concluded that USX knew or

should have known that Carter was not suited for employment as a

commercial truck driver, nor that it could reasonably foresee that

Carter would be an incompetent driver.”              Id. at 6.

      In Georgia, employers are “bound to exercise ordinary care in

the selection of employees and not to retain them after knowledge

of incompetency.”      O.C.G.A. § 34–7–20.          Accordingly,


8 Defendants also argue that Carter had “successfully obtained his tanker and
HAZMAT licenses,” dkt. no. 83 at 6, but the record is unclear as to whether
Carter obtained those licenses before or after USX hired him. See Dkt. No. 58-
34 at 24–25. If Carter obtained his tanker and HAZMAT licenses after USX hired
him, these facts would obviously not be pertinent for a negligent hiring claim.
However, this issue is not material for the purposes of this Motion because the
outcome of Plaintiffs’ negligent hiring and qualifying claims would be the same
regardless of Carter’s obtaining any such licenses prior to his hiring.
                                         13
      a defendant employer has a duty to exercise ordinary
      care not to hire or retain an employee the employer knew
      or should have known posed a risk of harm to others where
      it is reasonably foreseeable from the employee’s
      “tendencies” or propensities that the employee could
      cause the type of harm sustained by the plaintiff.
Munroe v. Universal Health Servs., Inc., 596 S.E.2d 604, 606 (Ga.

2004).   Courts have denied summary judgment to defendant employers

in   cases   where    the   employers    “breach    [their]    own   reasonable

procedures,” W. Indus., Inc. v. Poole, 634 S.E.2d 118, 122 (Ga.

Ct. App. 2006) (citing Patterson v. Se. Newspapers, Inc., 533

S.E.2d 119, 122–23 (Ga. Ct. App. 2000)), and where the employers

“disregard      the   federal   regulations      concerning    the   hiring   of

commercial truck drivers,” Cooper v. Marten Transp., Ltd., No.

1:10-CV-03044-JOF, 2012 WL 12358220, at *5 (N.D. Ga. Feb. 23,

2012).

      Here, Plaintiffs do not dispute that USX complied with its

own procedures and federal regulations when it hired Carter in

2016.    Plaintiffs also do not contend that USX should have, but

failed to, discover any other incidents in Carter’s record that

would    have     demonstrated    Carter’s       incompetence.        Instead,

Plaintiffs’ negligent hiring claim focuses on the single reckless

driving violation from 2012.        Dkt. No. 77 at 13.        The Court cannot

say that, as a matter of law, this violation is insufficient to

support a negligent hiring claim.            Georgia courts have undoubtedly

previously found a single driving violation sufficient to create

a jury question as to negligent hiring.              See, e.g., Poole, 634
                                        14
S.E.2d at 122–23 (employer violated its own policy of obtaining a

prospective   employee’s     driving    record   which   would   have   shown

employee’s single hit-and-run conviction and subsequent license

suspension); Cherry v. Kelly Servs., Inc., 319 S.E.2d 463, 464

(1984) (employer failed to inquire further into employee’s driving

record after knowing of one traffic violation); see also Karr v.

Celadon Trucking Servs., Inc., No. 1:16-CV-02587-LMM, 2017 WL

11084520, at *5 (N.D. Ga. Nov. 3, 2017) (employer did not comply

with its own hiring policy by failing to investigate all past

employers, an investigation which would have yielded discovery of

employee’s DUI arrest).       Although Carter’s 2012 reckless driving

citation did not involve a license suspension and USX followed its

own procedures and federal regulations, those facts do not mandate

the conclusion that USX was not negligent in its hiring of Carter.

Considering   both   the   2012   reckless     driving   citation   and   Mr.

Cauthen’s opinion that USX violated the industry standard, the

question of negligent hiring is one for a jury’s determination.

Defendants’   Motion   for    Summary       Judgment   as   to   Plaintiffs’

negligent hiring and qualifying claims is therefore DENIED.




                                       15
              B. Negligent Retention 9 and Supervision

      Next,      Plaintiffs     claim    that     USX     was   also    negligent   in

retaining Carter as an employee considering the incidents that

occurred    between      his    hiring   in     October    2016   and    the   subject

incident in November 2017.           Dkt. No. 77 at 13.            Plaintiffs point

out that Carter was cited for speeding in a construction zone on

April 10, 2017 and involved in an accident on June 20, 2017; 10 they

argue that these incidents, coupled with Carter’s 2012 reckless

driving violation, “are sufficient to create a jury issue as to

whether USX acted reasonably when it continued to retain Carter.”

Id.   at   14.      Plaintiffs      also      argue     that    the    speeding-in-a-

construction-zone charge is particularly troubling because it is

“a severe violation and assigned the highest point rating under

the FMCSA safety violation system.”                   Id. at 9 n.6.        Plaintiffs

again point to their expert, Mr. Cauthen, who opines “that USX’s

retention of Defendant Carter was also a breach of the industry

standard”      because     of    Carter’s       “additional       negative     driving

experiences” while employed by USX.               Id. at 16–17. 11


9 At the April 12 hearing on Defendants’ Motions, Plaintiffs explained that

their “failure to adopt appropriate policies and procedures” claim against USX
falls within their negligent retention claim. The Court will therefore consider
these two claims as simply one negligent retention claim.

10 Plaintiffs state in their response brief that Carter “was involved in an
accident on February 28, 2017” as well, but Defendants explained at the April
12th hearing that this accident was nonpreventable and does not implicate
Carter’s competence or alleged recklessness; Plaintiffs did not dispute this
characterization. See Dkt. No. 77 at 8-9.

11 Plaintiffs also claim that Carter “repeatedly violated federal safety
regulations by falsifying his duty status records.” Dkt. No. 77 at 20. However,
                                           16
      Defendants     argue,     however,        that    summary    judgment       is

appropriate as to Plaintiffs’ negligent retention claims because

“[t]he three negative driving incidents from Carter’s driving

history . . . do not constitute sufficiently similar conduct to

that which Carter engaged in when the Accident occurred.”                       Dkt.

No. 61-2 at 19.    Defendants point out that Carter “was not speeding

when the Accident occurred,” that “USX was aware of only one

citation that involved Carter driving a commercial vehicle,” and

that Carter “never caused an accident on a roadway.”               Id.    Carter’s

prior driving incidents, Defendants argue, cannot show that USX

knew or should have known that Carter had a tendency or propensity

for reckless driving.       Id. at 19–20.

      The standard for negligent retention is the same as that of

negligent hiring, except that the Court considers post-employment

facts for a negligent retention claim.             See Munroe, 596 S.E.2d at

606 (“[A] defendant employer has a duty to exercise ordinary care

not to hire or retain an employee the employer knew or should have

known posed a risk of harm to others where it is reasonably

foreseeable from the employee’s “tendencies” or propensities that

the   employee    could   cause   the    type    of    harm   sustained    by    the

plaintiff.” (emphasis added)).           The 2012 reckless driving charge

and   the   two   post-employment       driving       incidents   are    therefore



any falsifications of duty status records are unrelated to the accident at issue
in this case, in which no party contends Carter fell asleep at the wheel or
that sleep deprivation was a cause of the accident.
                                        17
relevant to this claim. The two post-employment driving incidents—

which occurred within one year after Carter’s employment, within

one year before the subject accident, and within three months of

one another—suffice to create a jury issue as to Plaintiffs’

negligent retention claim.

     Defendants argue that the speeding citations are irrelevant

to the accident at hand because Carter was traveling at 68 miles-

per-hour in a 70 miles-per-hour zone when he collided with the

Correll vehicle.   Dkt. No. 61-2 at 19.      However, Plaintiffs claim

that Carter “acted recklessly and carelessly” when he impacted the

Correll vehicle.   See Dkt. No. 1 ¶ 58.   A “reckless” driving charge

involving speeding, a speeding-in-a-construction-zone charge, and

a preventable accident are undoubtedly relevant to whether Carter

had a propensity for dangerous driving.        See Edwards v. Comtrak

Logistics, Inc., No. 1:12-CV-1261-SCJ, 2014 WL 11820247, at *9

(N.D. Ga. Mar. 5, 2014) (explaining that the Court must consider

employee’s behavior that is “relevant to the injuries suffered by

Plaintiff”   for   negligent   supervision    and   retention   claims).

Plaintiffs also argued at the April 12th hearing that Carter should

have pressed his brakes after seeing the “emergency situation” in

front of him, and Defendants responded that there is a question as

to whether slowing down would have, in fact, minimized Plaintiffs’

injuries.    The Court cannot say that, as a matter of law, these

three driving incidents do not demonstrate Carter’s propensity to

                                  18
drive dangerously.   The fact remains that USX knew Carter had a

reckless driving citation in 2012, a speeding-in-a-construction-

zone citation in March 2017, and a preventable accident in June

2017; these violations are numerous enough and bear sufficient

similarity to the accident at issue such that their occurrences

could have demonstrated to USX that Carter may pose a risk of harm

to others while driving for USX.

     Plaintiffs additionally claim that USX was negligent in its

supervision of Carter based on those same driving incidents.   Dkt.

No. 77 at 14. Based on Carter’s driving history, Plaintiffs argue,

“Defendant USX was on notice that Defendant Carter was a reckless

driver.”   Id.   “For an employer to be held liable for negligent

supervision, there must be sufficient evidence to establish that

the employer reasonably knew or should have known of an employee’s

tendencies to engage in certain behavior relevant to the injuries

allegedly incurred by the plaintiff.”   Barnes v. Smith, 794 S.E.2d

262, 264 (Ga. Ct. App. 2016) (quoting Novare Group, Inc. v. Sarif,

718 S.E.2d 304, 309 (Ga. 2011)).     For the same reasons genuine

issues of material fact exist as to Plaintiffs’ negligent retention

claim, summary judgment for USX is inappropriate as to Plaintiffs’

negligent supervision claim.   See, e.g., Remediation Res., Inc. v.

Balding, 635 S.E.2d 332, 335 (Ga. Ct. App. 2006) (denying summary

judgment as to negligent supervision where employee “had received




                                19
two speeding tickets and was involved in two minor car accidents”

in the past twenty-two years).

      Defendants’ Motion as to Plaintiffs’ negligent retention and

supervision claims is therefore DENIED.

            C. Negligent Entrustment

      Finally,    Plaintiffs     claim        USX     was     negligent     in     its

entrustment of the tractor trailer to Carter.                 Dkt. No. 77 at 14–

15.   Plaintiffs argue that Carter’s driving history shows USX knew

of a pattern of reckless driving, and they contend “[f]or the same

reasons that Plaintiffs’ claims for retention and supervision must

survive   summary    judgment,   so     too    must    Plaintiffs’        claims    of

negligent entrustment.”        Id. at 15.           Defendants, however, argue

“the evidence fails to establish that Carter was incompetent by

reason    of   inexperience,”    that      Carter’s         driving   history      “is

insufficient to establish that USX had actual knowledge that Carter

was incompetent by reason of a known pattern of reckless driving,”

and that Carter’s driving incidents are ”insufficiently similar,

too few and infrequent to constitute a ‘series of serious driving

infractions.’”      Dkt. No. 61-2 at 17 (emphasis removed) (quoting

Spencer v. Gary Howard Enters., Inc., 568 S.E.2d 763, 766 (Ga. Ct.

App. 2002), overruled on other grounds by TGM Ashley Lakes, Inc.

v. Jennings, 590 S.E.2d 807 (Ga. Ct. App. 2003)).

      In Georgia, the doctrine of negligent entrustment provides:

      a party is liable if he entrusts someone with an
      instrumentality, with actual knowledge that the person
                                      20
     to whom he has entrusted the instrumentality is
     incompetent by reason of his age or inexperience, or his
     physical or mental condition, or his known habit of
     recklessness.

Worthen v. Whitehead, 396 S.E.2d 595, 595 (Ga. Ct. App. 1990)

(quoting Gunn v. Booker, 381 S.E.2d 286, 290 (Ga. 1989)).                  “An

employer’s knowledge of a series of serious driving infractions by

an employee can be sufficient to create an issue of fact on the

issue of negligent entrustment.”            Spencer, 568 S.E.2d at 766.

Further, “[i]t is only those prior acts or instances tending to

show the incompetency or habitual recklessness of the driver of

which   the   defendant-entrustor    had    actual   knowledge     which   are

relevant,     probative   and   therefore    admissible   in   a   negligent

entrustment action.”      Thomason v. Harper, 289 S.E.2d 773, 780 (Ga.

Ct. App. 1982).

     Here, USX’s undisputed knowledge of Carter’s three prior

driving incidents—the 2012 reckless driving citation, the 2017

speeding-in-a-construction-zone citation, and the 2017 parking lot

accident—are relevant to Plaintiffs’ negligent entrustment claim

for the same reasons they are relevant to Plaintiffs’ negligent

retention and supervision claims.           The Court cannot say, as a

matter of law, that these three driving violations over the course

of five years do not demonstrate habitual recklessness. See, e.g.,

Saunders v. Vikers, 158 S.E.2d 324, 327 (Ga. Ct. App. 1967) (four

DUI offenses over an unknown period of time, plus other non-driving

related arrests, “do not . . . eliminate the incompetency or
                                    21
recklessness of the driver as an issue for jury consideration”);

cf. Hobbs through Eagle v. Integrated Fire Prot., Inc., 850 S.E.2d

256, 267 (Ga. Ct. App. 2020) (one DUI offense and one failure to

maintain lane offense “are insufficient to establish [driver]’s

incompetence or a pattern of reckless driving”), reconsideration

denied (Nov. 18, 2020); Hicks v. Heard, 678 S.E.2d 145, 148 (Ga.

Ct. App. 2009) (one speeding citation and one citation for failure

to yield within the last two years are insufficient to establish

incompetence or a pattern of reckless driving), aff’d, 692 S.E.2d

360 (Ga. 2010); Spencer, 568 S.E.2d at 766 (one ten-year-old DUI

is insufficient to establish a pattern of recklessness); Upshaw v.

Roberts Timber Co., 596 S.E.2d 679, 683 (Ga. Ct. App. 2004) (one

sixteen-year-old speeding ticket, twenty-three-year-old DUI, and

one other speeding ticket “do[] not demonstrate a pattern of

reckless driving”); Marques v. Ross, 123 S.E.2d 412, 416 (Ga. Ct.

App. 1961) (two traffic tickets in ten years does not demonstrate

incompetence or habitual recklessness).      Defendants’ Motion as to

Plaintiff’s negligent entrustment claim is therefore DENIED.

  II.   Punitive Damages

     Although   Plaintiffs   argue   the   applicability   of   punitive

damages only to Defendant USX in their response brief, Plaintiffs

made clear at the April 12th hearing that they also seek punitive

damages against Defendant Carter.      Each Defendant will therefore

be addressed in turn.

                                 22
          A. Defendant USX

     In support of their claim for punitive damages against USX,

Plaintiffs argue “there is ample evidence for a jury to reasonably

conclude that Defendant USX knew, or through reasonable care should

have known, that Defendant Carter was an unsafe driver . . . based

on his prior reckless driving charge as well as the incidents

during his first year of employment with USX.”      Dkt. No. 77 at 19.

Defendants respond by arguing that “punitive damages do not survive

summary   judgment   where   the   employer   complied   with   federal

regulations,” such as here, and where “Plaintiffs’ own expert,

Cauthen, admitted that Carter’s driving record did not preclude

him from being hired or retained by USX pursuant to the guidelines

and rules of the FMCSR.”     Dkt. No. 83 at 13.   Defendants also note

that Plaintiffs’ argument as to whether USX “knew, or through

reasonable care should have known” is based on the standard for

negligence—not the standard for punitive damages.        Id.

     The Georgia Code provides that:

     Punitive damages may be awarded only in such tort actions
     in which it is proven by clear and convincing evidence
     that the defendant’s actions showed willful misconduct,
     malice, fraud, wantonness, oppression, or that entire
     want of care which would raise the presumption of
     conscious indifference to consequences.

O.C.G.A. § 51-12-5.1(b).     “[T]he burden of establishing a punitive

claim . . . is a high one.”     N.H. by Harris v. Republic Servs. of

Ga., Ltd. P’ship (De.), No. CV 215-161, 2017 WL 1013870, at *2

(S.D. Ga. Mar. 15, 2017).      “Negligence, even if gross, will not
                                   23
alone authorize the recovery of punitive damages; there must be

circumstances of aggravation and outrage.”   Mastec N. Am., Inc. v.

Wilson, 755 S.E.2d 257, 259 (Ga. Ct. App. 2014).      To sustain a

claim for punitive damages for negligent hiring, supervision, or

retention, a plaintiff must show “that an employer had actual

knowledge of numerous and serious violations on its driver’s

record, or at the very least, when the employer has flouted a legal

duty to check a record showing such violations.”    Ortiz v. Wiwi,

No. 3:11-CV-00033, 2012 WL 4468771, at *3 (M.D. Ga. Sept. 12, 2012)

(quoting Poole, 634 S.E.2d at 121).

     Here, although USX followed federal regulations and its own

policies in hiring and retaining Carter, “th[o]se facts do not

necessarily mean that [Carter] was a safe driver.”     La Croix v.

Spears Mattress Co., No. 1:04-CV-1 (WLS), 2005 WL 1924712, at *3

(M.D. Ga. Aug. 10, 2005).   USX’s retention of Carter while knowing

of his three relevant traffic violations in five years may well

constitute negligence, and the Court cannot say, as a matter of

law, that these circumstances are insufficient to justify punitive

damages.   Cases where Georgia courts have granted summary judgment

for employers on punitive damages differ from this case in that

they involve fewer prior driving violations or the employee’s prior

violations are not relevant to the subject accident.    See, e.g.,

Bartja v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 463 S.E.2d

358, 362 (Ga. Ct. App. 1995) (employer complied with federal hiring

                                 24
regulations and nothing in the record indicated employer knew

employee “had a tendency to fall asleep at the wheel”); Bradford

v. Xerox Corp., 453 S.E.2d 98, 99 (Ga. Ct. App. 1994) (employer

had no reason to question employee’s driving ability where there

was “no evidence of any history of improper driving”); Mastec, 755

S.E.2d at 260 (although employee had “some moving violations,” he

had never been in an accident, was cited in his personal vehicle,

and most recent violation was over three years old); Poole, 634

S.E.2d at 121 (employee had one hit-and-run conviction three years

before subject collision); Lindsey v. Clinch Cnty. Glass, Inc.,

718 S.E.2d 806, 808 (2011) (“[a]lthough there was evidence that

[employee] had pattern of regularly talking on his mobile phone

while driving,” employee had no history of distraction-related

accidents or traffic violations).

     Instead, USX’s knowledge of Carter’s driving history more

parallels cases where courts have denied summary judgment as to

punitive damages against employers.   See, e.g., Coker v. Culter,

431 S.E.2d 443, 444—45 (Ga. Ct. App. 1993) (employer knew employee

“had received tickets for two traffic violations while driving a

company vehicle” and failed to follow federal regulations which

would have shown “several other traffic violations”); Hamlett v.

Carroll Fulmer Logistics Corp., No. CV 415-001, 2016 WL 5844486,

at *6 (S.D. Ga. Sept. 30, 2016) (employer acknowledged need to

train employee but failed to do so after having knowledge of two

                               25
pre-hire accidents and one post-hire accident); La Croix, 2005 WL

1924712, at *3 (employee had three moving violations in six years,

one    of   which   was   in   his    personal     vehicle);     Cooper,      2012   WL

12358220, at *5 (employee had nine speeding citations in eight

years and employer reviewed employee’s driving history for only

two years prior instead of, as federal regulations require, three);

see also City of Monroe v. Jordan, 411 S.E.2d 511, 513 (Ga. Ct.

App.    1991)   (evidence      of    employee’s     “two      previous    on-the-job

automobile accidents . . . was relevant to the jury’s determination

of    whether   [plaintiff]     was     entitled    to   an    award     of   punitive

damages” against employer), overruled on other grounds by Sheriff

v. State, 587 S.E.2d 27 (Ga. 2003).               Looking at the facts in the

light most favorable to Plaintiffs, a jury may find that “that the

collision [here] result[ed] ‘from a pattern or policy of dangerous

driving,’” and summary judgment is therefore inappropriate as to

punitive damages against USX.            Brooks v. Gray, 585 S.E.2d 188, 189

(Ga. Ct. App. 2003) (quoting Miller v. Crumbley, 548 S.E.2d 657,

659 (Ga. Ct. App. 2001)).

             B. Defendant Carter

       Plaintiffs also contend that punitive damages are appropriate

against Defendant Carter.            Plaintiffs argued at the Motion hearing

that Carter’s driving history supports such damages because he had

been told not to drive too fast; he kept doing so; and his driving

too fast for the conditions resulted in this accident.                    Plaintiffs

                                          26
further argue Carter’s conduct preceding the subject accident

supports punitive damages; because Carter (1) was traveling at his

tractor trailer’s “maximum governed speed of 68 miles per hour

. . . with the throttle 100% engaged,” (2) did not brake “until

half a second before impact with Plaintiffs’ vehicle, and (3) did

not “lift[] his foot off the accelerator [until] at most two

seconds before impact,” Plaintiffs, contend, a jury should decide

whether punitive damages against Carter are warranted.                   Dkt. No.

90 at 3-4.

      As with USX, a reasonable jury may find that Carter’s driving

history preceding the subject accident and his conduct surrounding

the accident justify punitive damages.              While Georgia case law is

clear that “punitive damages are not recoverable where the driver

at   fault     simply    violated     a   rule    of   the   road,”     this   case

indisputably involves more than that.               Brooks, 585 S.E.2d at 189

(quoting Miller, 548 S.E.2d at 659).              “[E]vidence of similar acts

or occurrences, or a bad driving record indicating wilfulness or

reckless     disregard     of    consequences,      may   become      relevant    to

punitive damages” after liability has been found to exist.                     City

of   Monroe,    411     S.E.2d   at   513      (quoting   Whidby   v.    Columbine

Carrier, 356 S.E.2d 709, 711 (Ga. Ct. App. 1987)).                      Therefore,

based on the evidence of similar acts in Carter’s driving history

and Carter’s conduct on the evening in question, a jury may find

that Carter was in reckless disregard of the consequences.                       The

                                          27
Court cannot say that punitive damages are inappropriate against

Carter, as a matter of law, based on the evidence in the record.

See Fowler v. Smith, 516 S.E.2d 845, 848 (Ga. Ct. App. 1999)

(summary judgment denied as to punitive damages because driver

stopped in the interstate without placing warning devices or

turning lights on after dark); Sommers v. Hall, No. CV 408-257,

2010 WL 1963381, at *4 (S.D. Ga. May 13, 2010) (summary judgment

denied as to punitive damages where driver parked in emergency

lane instead of finding safer location to make a logbook entry).

     Defendants’ Motion is therefore DENIED as to Plaintiffs’

claim for punitive damages.

  III. Attorney’s Fees

     Finally, Plaintiffs also seek attorney’s fees on the basis of

bad faith against both Defendants.

            A. Defendant USX

     Plaintiffs argue that attorney’s fees are appropriate against

USX because “USX breached the industry standards by hiring and

retaining Carter.”    Dkt. No. 77 at 20.   Whether attorney’s fees

should be granted for bad faith, they contend, “is a question for

the jury” and is therefore inappropriate for resolution on summary

judgment.    Id. at 21.    Defendants, however, argue that summary

judgment as to attorney’s fees is appropriate because USX “complied

with the FMCSR when it hired and retained Carter” and Carter’s

hiring and retention “is not directly connected with the actual

                                 28
transaction or incident as required by case law, [which is] a

prerequisite to demonstrate bad faith.”    Dkt. No. 83 at 15.

     O.C.G.A. § 13-6-11 allows attorney’s fees only “where the

defendant has acted in bad faith, has been stubbornly litigious,

or has caused the plaintiff unnecessary trouble and expense.”

Plaintiffs here contend Defendants are liable for attorney’s fees

only on the basis of bad faith.    In this context, “[b]ad faith is

not simply bad judgment or negligence, but it imports a dishonest

purpose or some moral obliquity, and implies conscious doing of

wrong, and means breach of known duty through some motive of

interest or ill will.”     Davis v. Walker, 655 S.E.2d 634, 639 (Ga.

Ct. App. 2007) (quoting Wachovia Bank of Ga. v. Namik, 620 S.E.2d

470, 475 (Ga. Ct. App. 2005)).    “Even slight evidence of bad faith

can be enough to create an issue for the jury,” and “[e]ven where

there is a bona fide controversy as to liability, a jury may find

that a defendant acted in the most atrocious bad faith in its

dealing with the plaintiff.”    City of Lilburn v. Astra Grp., Inc.,

649 S.E.2d 813, 816 (Ga. Ct. App. 2007) (quoting Freightliner

Chattanooga v. Whitmire, 584 S.E.2d 724, 730 (Ga. Ct. App. 2003)

and Com. & Mil. Sys. Co., Inc. v. Sudimat, C.A., 599 S.E.2d 7, 12–

13 (Ga. Ct. App. 2004)).    “Specifically, ‘the element of bad faith

. . . pertains to the transaction and dealings out of which the

cause of action arose, not to the defendant’s conduct after the

cause of action arose.’”     Id. (quoting Morrison Homes of Fla. v.

                                  29
Wade, 598 S.E.2d 358, 361 (Ga. Ct. App. 2004)).               “Questions

concerning bad faith . . . are generally for the jury to decide.”

Sudimat, 599 S.E.2d at 13 (citing Garrett v. Women’s Health Care

of Gwinnett, P.C., 532 S.E.2d 164 (2000)).

     The same evidence that creates a jury issue as to punitive

damages precludes summary judgment on Plaintiffs’ attorney’s fees

claims.     If a jury could find that USX’s knowledge of Carter’s

driving history creates a presumption of “conscious indifference

to consequences,” then a jury could also find that USX engaged in

a “conscious doing of wrong” by retaining Carter while it had that

knowledge.     See Herring v. Berkshire Hathaway Homestate Ins. Co.,

No. 1:18-CV-4711-WMR, 2020 WL 6135654, at *7 (N.D. Ga. Sept. 24,

2020) (denying summary judgment as to attorney’s fees because

employer did not comply with required background and driver’s

history tests).

             B. Defendant Carter

     Plaintiffs argue attorney’s fees are also appropriate against

Defendant    Carter    because   “Carter   repeatedly   violated   federal

safety regulations by falsifying his duty status records.”            Dkt.

No. 77 at 20.         Plaintiffs further contend attorney’s fees are

appropriate against Carter for the same reasons punitive damages

are appropriate: namely, Carter’s driving history and conduct on

the evening in question, including Carter’s traveling at the

maximum governed speed of his vehicle, his failure to brake until

                                     30
a half-second before impact, and his failure to take his foot off

the accelerator until two seconds before impact.         Dkt. No. 90 at

4.

     Although any alleged falsification of duty status records is

inapposite to the subject accident and therefore not relevant to

attorney’s fees, see supra n.11, Carter’s prior driving history

and alleged conduct surrounding the subject accident preclude

summary judgment as to attorney’s fees, just as it does for

punitive damages.    A jury may find that Carter, aware of his recent

history of multiple driving violations, engaged in a “conscious

doing of wrong” by continuing to drive commercial vehicles and by

traveling at his vehicle’s maximum speed until two seconds before

the subject impact.        See Holland v. Cypress Ins. Co., No. 2:17-

CV-120, 2019 WL 9465895, at *5-6 (N.D. Ga. Oct. 22, 2019) (denying

summary judgment as to punitive damages and attorney’s fees on the

basis   of   bad   faith   where   driver   misrepresented   his   medical

conditions and may have had a pattern of dangerous driving); Metro.

Atlanta Rapid Transit Auth. v. Morris, 779 S.E.2d 726, 731 (Ga.

Ct. App. 2015) (finding jury could conclude driver acted in bad

faith by fleeing the scene of an accident).

     Defendants’ Motion for Summary Judgment as to Plaintiffs’

claims for attorney’s fees is therefore DENIED.




                                     31
                           CONCLUSION

     Accordingly,   Defendants’    Motions    for   Partial   Summary

Judgment, Case No. 2:19-CV-134, Dkt. No. 61; Case No. 2:19-CV-135,

Dkt. No. 60; Case No. 2:19-CV-136, Dkt. No. 58; Case No. 2:19-CV-

162, Dkt. No. 31, are DENIED in their entirety.

     SO ORDERED, this 12th day of July, 2021.




                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                  32
